Title: To Thomas Jefferson from John Wayles Eppes, 7 February 1800
From: Eppes, John Wayles
To: Jefferson, Thomas



Dear Sir,
Eppington Feb: 7th. 1800

My poor Mary still continues to suffer much from her right breast—It has broke in four or five different places & is still much inflamed. Her fever had left her entirely until yesterday: it returned then in consequence of new rising & inflamation—We expect Doctr. Turpin here again this evening & I hope a few days more will put an end to the cruel pain she has for some time suffered—
With sincere wishes for your health I am yours sincerely

J W Eppes

